 1 `
   MCGREGOR W. SCOTT
 2 United States Attorney
   ROSANNE L. RUST
 3 CHRISTINA McCALL
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-126 MCE
12
                                  Plaintiff,             ORDER TO SEAL DOCUMENTS
13
                            v.
14
     JAZIZ CEA,
15
                                  Defendant.
16

17
            Pursuant to Local Rule 141(b) and based upon the representations contained in its Request to
18
     Seal, IT IS HEREBY ORDERED that the plaintiff’s unredacted Notice of Evidence Under Rule 414 and
19
     404(B), as well as the government’s Request to Seal shall be SEALED until further order of this Court.
20
     It is further ordered that access to the sealed documents shall be limited to the government and counsel
21
     for the defendant.
22
            The Court further finds that there are no additional alternatives to sealing the unredacted version
23
     of the government’s Notice of Evidence Under Rule 414 and 404(B) (ECF No. 39) and accompanying
24
     Request to Seal that would adequately protect the compelling interests identified by the government.
25

26          Dated: February 19, 2020

27

28

                                                         1
30
